Citation Nr: 0819117	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  07-25 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability rating for 
tonsillitis.




ATTORNEY FOR THE BOARD

Shauna M. Boehm, Law Clerk




INTRODUCTION

The veteran had active military service from June 1986 to 
February 1988.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2007, the veteran requested a Travel Board hearing.  
In an October 2007 letter, he was notified that his hearing 
had been scheduled for January 28, 2008, but he failed to 
appear for the proceeding and has not provided an explanation 
for his absence or requested to reschedule the hearing.  So 
his hearing request is considered withdrawn.  38 C.F.R. § 
20.704(d) (2007).


FINDING OF FACT

Despite his contentions to the contrary, there is no 
objective medical indication the veteran's tonsillitis 
involves symptoms of hoarseness with inflammation of his 
cords or mucous membrane.


CONCLUSION OF LAW

The criteria are not met for a compensable rating for 
tonsillitis.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.97, Diagnostic Code (DC) 
6599-6516 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by letter dated in June 2006, the RO 
advised the veteran of the evidence needed to substantiate 
his claim and explained what evidence VA was obligated to 
obtain or to assist him in obtaining and what information or 
evidence he was responsible for providing.  38 U.S.C.A. 
§ 5103(a); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

It equally deserves mentioning that the RO issued that June 
2006 VCAA notice letter prior to initially adjudicating the 
veteran's claim in August 2006, the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  As well, that June 2006 VCAA letter 
specifically asked that he provide any evidence in his 
possession pertaining to his claim.  Id., at 120-21.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the DC under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant DCs, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
slip op. at 5-6.  

Here, because the Vazquez-Flores decision was not issued 
until very recently, the veteran has not received VCAA notice 
specifically tailored to comply with it.  And in Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the Federal Circuit 
Court held that this type of notice error is presumed 
prejudicial and that it is incumbent upon VA, not the 
veteran, to show why the error is nonprejudicial, i.e., 
harmless.  VA can show the error is harmless by demonstrating 
why it does not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating:  (1) 
that any defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, No. 05-0355, slip 
op. at 12 (U.S. Vet. App. January 30, 2008) ("Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrates 
an awareness of what was necessary to substantiate his or her 
claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007)); (2) that a reasonable person could be expected to 
understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders, 487 F.3d at 889.  Additionally, consideration also 
should be given to "whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim . . . served to render any pre-adjudicatory section 
5103(a) notice error non-prejudicial."  Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 9 (U.S. Vet. App. January 30, 
2008).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
veteran was asked to provide medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability in the June 2006 VCAA letter, which, as mentioned, 
he received prior to the initial adjudication of his claim.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Additionally, the diagnostic criteria used to determine the 
relative severity of his tonsillitis were provided to him in 
the June 2007 statement of the case (SOC).  A reasonable 
person could be expected to read and understand these 
criteria, and that evidence showing his disability met these 
requirements for a higher rating was needed for an increase 
to be granted.  Indeed, in response to the June 2007 SOC, 
he submitted his substantive appeal (VA Form 9) in July 2007 
arguing why he meets the requirements for a higher rating - 
referring to the wording of the applicable DC that would 
permit him to receive this higher rating.  Certainly then, he 
has the requisite actual knowledge of the evidence needed to 
support his claim.
Moreover, since providing him the diagnostic criteria in the 
June 2007 SOC, the RO has readjudicated his claim in the 
August 2007 supplemental SOC (SSOC).  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) 
(where the Federal Circuit Court held that a SOC or SSOC can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to the veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit; and (2) based on his contentions and the 
communications provided to him by VA over the course of this 
appeal, he is reasonably expected to understand from the 
notices provided what was needed.  See Sanders v. Nicholson, 
487 F.3d 881 (2007).

It equally deserves mentioning that the June 2006 letter also 
informed the veteran both of the disability rating and 
effective date elements of his claim.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

And as for the duty to assist, the RO obtained the veteran's 
service medical records (SMRs), VA medical records, Social 
Security Administration (SSA) records, and the reports of his 
VA examinations, including the report of his July 2006 
VA compensation examination to assess the severity of his 
tonsillitis.  See Caffrey v. Brown, 6 Vet. App. 377 (1994).  
As there is no other indication or allegation that relevant 
evidence remains outstanding, the Board finds that the 
duty to assist has been met.  38 U.S.C.A. § 5103A.  

It also deserves mentioning that, in response to the July 
2006 VCAA Notice, the veteran indicated he had no other 
information or evidence to submit.  He therefore requested 
that his claim be decided as soon as possible.

Whether the Veteran is Entitled to a Compensable Rating for 
his Tonsillitis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate DCs.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2007).  
If a veteran has an unlisted disability, it will be rated 
under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; see 38 C.F.R. § 4.27 (providing specific means of 
listing diagnostic code for unlisted disease or injury).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  A recent decision 
of the Court held that, in determining the present level of a 
disability for any increased-evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The veteran asserts that he is entitled to a higher (i.e., 
compensable) rating for his service-connected tonsillitis.  
His current zero percent rating is under 38 C.F.R. § 4.97, DC 
6599-6516.  A higher 10 percent rating requires hoarseness, 
with inflammation of his cords or mucous membrane.  Id.



The veteran reported his symptoms as persistent, intermittent 
tightness and irritation of the pharynx.  He also reported 
difficulty swallowing, eating, and talking.

In July 2006, the veteran had a VA compensation examination 
of his nose, sinus, larynx, and pharynx.  The VA examiner 
noted that the veteran had no speech impairments.  The VA 
examiner determined that the examination findings were 
consistent with a diagnosis of allergic rhinitis.  The VA 
examiner stated that "it would only be speculation for me to 
report that the veteran's current symptoms are due to 
residuals of tonsillectomy as he does have clinical exam 
findings consistent with allergic rhinitis and he has no 
focal clinical abnormality noted on exam that can be 
attributed to a tonsillectomy procedure.  A diagnosis of 
allergic rhinitis can explain the veteran's reported 
symptoms."  

From July to October 2006, the veteran was diagnosed with and 
treated for chronic laryngitis and allergic rhinitis at a VA 
Medical Center.  During the course of that treatment, he 
described his symptoms as "sore throat, runny nose, and 
itchy eyes."  

In July 2006, a VA physician noted the veteran had nasal 
inflammation, swelling of the turbinates, sinus discharge, 
blood on the nasal septum, and a mildly inflamed throat with 
post-nasal discharge.  Labs were taken and his canals were 
determined to be within normal limits.  He was treated with 
allergy medication.  

In August 2006, an evaluating physician noted the veteran had 
"cobblestoning of oropharynx with drainage," but did not 
have nasal irritation, nasal drainage, or sinus problems.  
This physician also stated the veteran had oral mucosa.

In October 2006, an evaluating VA physician noted the veteran 
had a clear nasal septum and treated him with throat 
lozenges.  



This evidence shows the veteran is not entitled to a 
compensable rating under DC 6599-6516.  These medical records 
do not establish that his tonsillitis meets the requirements 
for increasing his rating.  In particular, there is no 
indication of him complaining of or being treated at the VA 
Medical Center for symptoms of hoarseness with inflammation 
of his cords or mucous membrane.  Indeed, it appears that 
most, if not all, of his symptoms are due to his allergic 
rhinitis, which the VA compensation examiner did not, in 
turn, link to the tonsillitis.  See, e.g., 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (VA 
adjudicators must be able to distinguish, by competent 
medical opinion, the extent of symptoms that are attributable 
to the service-connected disability from those that are not).  
The veteran's contentions regarding the severity of his 
tonsillitis are simply outweighed by the medical records that 
do not mention the type of symptoms required for a higher 
rating.  

Based upon the guidance of the Court in Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), the Board also 
has considered whether a staged rating is appropriate.  
Since, however, the veteran's symptoms have remained 
relatively constant - and, at times, even improved, 
throughout the course of the period on appeal, the Board 
cannot stage his rating because his tonsillitis has never 
been more than non-compensable since one year prior to filing 
his claim for a higher rating.  See also 38 U.S.C.A. 
§ 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2007).

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim - in turn meaning 
there is no reasonable doubt to resolve in his favor and his 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest the veteran is not 
adequately compensated by the regular rating schedule.  
According to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  VAOPGCPREC 6-96.  See 
also, Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim for a compensable disability rating for tonsillitis 
is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


